                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


HEATH WHITT, #222 052,                        )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )   CIVIL ACTION NO. 2:19-CV-24-WHA
                                              )                [WO]
WARDEN MCCLAIN, et al.,                       )
                                              )
       Defendants.                            )


                              ORDER AND FINAL JUDGMENT

       Plaintiff, a state inmate, filed this 42 U.S.C. § 1983 complaint on January 7, 2019. Prior

to service of a response to the complaint, Plaintiff filed a motion wherein he requests dismissal of

this case. Doc. 13. The court considers the motion as a Notice of Dismissal pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), which permits voluntary dismissal by a plaintiff “before the opposing party

serves either an answer or a motion for summary judgment[.]” Under Fed. R. Civ. P. 41(a)(1)(B),

such dismissal is “without prejudice.”

       Accordingly, it is the ORDER, JUDGMENT, and DECREE of the court that this case is

DISMISSED without prejudice pursuant to Plaintiff’s Notice of Dismissal. Doc. 13.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       This case is closed.

       Done, this 8th day of March 2019.


                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
